STATE OF HAWAI`I, Respondent/Plaintiff-Appellee
v.
MARIE BELTRAN, Petitioner/Defendant-Appellant.
No. 26096.
Supreme Court of Hawaii.
September 5, 2007.
Deborah L. Kim, Deputy, Public Defender, on the application for petitioner/defendant-appellant.

ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
ACOBA, J., For the Court[1]
Petitioner/Defendant-Appellant Marie Beltran's application for writ of certiorari, filed on July 31, 2007, is accepted and will be scheduled for oral argument. The parties will be notified by the appellate clerk regarding scheduling.
NOTES
[1]  Considered by Moon, C.J., Levinson, Nakayama, Acoba, and Duffy, JJ.